I concur in the view expressed by the majority opinion in this case that a municipality is authorized to correct its budget after the same has been filed with the State Auditor.
I believe, however, that the authority thus recognized should be subject to the limitation that, when the correction either increases or diminishes the amount of the levies, it should not be permitted to be made after the taxes have been extended on the rolls by the county assessor and such rolls have been delivered to the county treasurer. This for the reason that taxes may then be paid and great confusion would result if additional levies were made against the property of taxpayers who have previously paid their taxes.